The following opinion was filed April 3, 1923:
Crownhart, J.
The defendant had a large dance hall in the city of Racine, and in the basement he ran a soft-drink parlor with a bar. On Christmas eve he had a public dance in his hall at which there were great numbers of people present. Among these people were a large number who were intoxicated. As an officer testified, there were so many liquor bottles that “you couldn’t put them in a wagon.” There was evidence to the effect that the defendant sold some of this liquor to parties who were attending the.dance, and the evidence to that effect seems to be competent and sufficient to justify the verdict of the jury. There does not appear to be any reversible error in the admission of testimony or otherwise in the trial.
A motion for a new trial' on newly-discovered evidence is addressed largely to the discretion of the court. We find no abuse of discretion in refusing a new trial. The judgment of the lower court should be affirmed.
By the Court. — Judgment of the municipal court is affirmed.
A motion for a rehearing was denied, without costs, on June S, 1923.